Citation Nr: 0009845	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-15 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1979 to 
September 1986.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which assigned an increased rating of 30 percent 
for the veteran's service-connected schizophrenia.  The 
veteran submitted a notice of disagreement in November 1995.  
A statement of the case was issued in January 1996.  In March 
1996, the veteran submitted a substantive appeal.  In 
February 1997, the Board remanded this case for further 
development.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's psychiatric disorder is not shown to be 
productive of circumstantial, circumlocutory, or stereotyped 
speech; panic attacks; difficulty in understanding complex 
commands; or retention of only highly learned material and a 
considerable degree of impairment is not shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.103, 4.7 (1999); 38 C.F.R. 
§ 4.132, Diagnostic Code 9205 (effective prior to November 7, 
1996); 38 C.F.R. § 4.130, Diagnostic Code 9205 (effective 
November 7, 1996). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records document the treatment and 
diagnosis of severe schizophreniform disorder and borderline 
personality traits.  It was noted that for a 6-month 
duration, the schizophreniform disorder was manifested by 
incoherence, loose associations, blunted affect and auditory 
hallucinations.  The precipitating stress was the illness of 
the veteran's mother.  It was determined that there was 
marked degree of impairment for military service, and 
considerable degree of impairment for civilian and industrial 
adaptability.  

In a November 1986 decision, the RO granted the claim of 
service connection for schizophreniform disorder.  A 50 
percent rating was assigned.  

Records show that the veteran was hospitalized in March 1988 
for an evaluation in connection with her medical retirement 
from service.  At that time, the veteran was diagnosed with 
residual type schizophrenia.  It was determined that the 
condition was manifested by the absence of prominent 
delusions, hallucinations, incoherence, or grossly 
disorganized behavior with retained impairment in role 
functioning as a wage earner and a variable social 
presentation.  The symptoms were found to be light in 
comparison to the previous presentation which was clearly 
psychotic.  Her predisposition was marked with a prior 
psychotic episode, and precipitating stresses were moderate, 
with the need for her to demonstrate her capability as a wage 
earner in her new civilian environment.  The examiner 
commented that with treatment, there would be marked 
impairment for further military duty, and definite social and 
industrial impairment.    

In a December 1988 decision, the RO reduced the 50 percent 
rating to 10 percent.  

Records show that the veteran was hospitalized in October 
1993.  It was noted that the veteran was seen in the mental 
health clinic with exceedingly depressive signs and symptoms.  
There was also a recent history of losses, such as the death 
of her mother, having her dog taken away and the loss of a 
baby.  Initially, she was placed on one on one observation 
because she was uncooperative and did not contract for 
safety.  Later, her mood improved and the observation ceased 
and she was granted privileges.  She was given Paxil and was 
discharged on that with a prominent increase in mood.  She 
also complained of visual hallucinations of her deceased 
mother, therefore she was given Haldol and Cogentin.  The 
results were positive.  She was stable at discharge with 
follow-up on that same day with plans for long term follow-
up.  The diagnosis was major depressive episode with 
psychotic features.

Regarding work and activities, it was felt that the veteran 
was capable of part time employment provided that it occurs 
in a non-stressful environment.  It was mentioned that her 
employer's cooperation would be necessary in order to provide 
the veteran with non-stressful tasks on a regular, but part 
time basis of about 20 hours a week for the next six months.  
She would also benefit from regular nonstrenous exercises, 
and self-relaxation for stress management.  Although the 
veteran had partially recovered from her depressive episode, 
there was the risk of a relapse in the event of medication 
noncompliance or excessive stress at home or work.  The risk 
was felt to be greatest during the first six months following 
clinical improvement.  

VA treatment records dated in 1994, show that the veteran's 
psychotic features were considered to be in remission.  It 
was also noted that her condition was stable.  

In a February 1995 rating action, the RO determined that an 
increased rating was warranted.  A 30 percent evaluation was 
assigned, and it was from this decision that the veteran 
perfected her appeal.  

Subsequent records show that the veteran was hospitalized in 
November 1995.  She presented to the emergency room in a 
tearful anxious state complaining of auditory hallucinations 
telling her to overdose on her medications.  It was noted 
that she had moved to the area and was living with her 
brother following a dispute with her sister and her sister's 
boyfriend.  She had been working on a temporary basis, and 
after receiving her first paycheck, she had a two to three 
day period of an euphoric mood with increased energy.  She 
endorsed having racing thoughts, inappropriate spending 
sprees, and dangerous behavior which included driving out of 
control and doubling her medicine.  In the week prior to her 
admission, she lost her job and her mood was low, she had 
crying spells, and experienced poor sleep, anhedonia and 
suicidal ideation for three days prior to admission.  
However, on admission, she denied suicidal or homicidal 
ideation.  She had been drinking approximately four beers a 
day and increasing her intake of Depakote and Klonopin to 
decrease the voices.  She gave a history of experiencing 
manic and depressive episodes, with high functioning between 
the episodes.  During her hospitalization, the veteran's 
symptoms had improved and she was discharged to return to 
stay with her brother.  She was considered competent to 
handle VA affairs.  The diagnosis at the time of discharge 
was bipolar, type, I, mixed with rapid cycling.  Her Global 
Assessment of Functioning (GAF) was 65 on discharge.

Thereafter, the record reflects that the veteran was 
hospitalized in May 1996.  She had been experiencing auditory 
hallucinations and paranoia, and had informed her therapist 
that she had not been taking her Lithium for the past two 
weeks because the pills looked different from ones previously 
prescribed.  Even with the reassurance that it was the same 
medication, the veteran refused to take the medication.  
There had also been increasing social stressors.  She was 
unemployed and living in a shelter after arguing with her 
brother and his girlfriend about three weeks prior to her 
admission.  The veteran also reported that she was going to 
take sleeping pills, and it was noted that she had made a 
suicide pact with another member of the shelter.  She had 
planned to buy and take sleeping pills.  

During her hospitalization, the veteran improved and after 
approximately 11 days, was considered stable for discharge.  
She was considered able to obtain employment at that time, 
and competent to handle her VA affairs.  The diagnosis was 
schizoaffective disorder, and borderline personality traits.  
Her GAF was 75.  

A VA examination was conducted in August 1997.  The examiner 
observed that the veteran was neatly and appropriately 
dressed.  She appeared alert and tense, and was cooperative.  
She provided her history and readily answered the examiner's 
questions.  Orientation, memory, insight and judgment 
appeared adequate.  She appeared competent for VA purposes at 
the time of the interview.  The examiner commented that her 
GAF was 51, in accordance with the moderate to moderately 
serious impairment in social and occupational functioning.  
The examiner diagnosed schizoaffective disorder.  It was 
noted that the claims folder had been reviewed.  

VA records reflect ongoing psychiatric treatment in 1996, 
1997 and 1998.  They also show the continued recommendations 
with regard to medication.  

Of record are several statements, one from the veteran's 
supervisor and another from a co-worker.  Both of them note 
that the veteran's mood swings interfere with their ability 
to communicate with her since they are not certain of her 
reactions.  The veteran's supervisor also commented, however, 
that the veteran was "a valued employee and a very good 
worker."   

Several VA psychiatric examinations were conducted in January 
1999, one in relation to a claim of service connection for 
post-traumatic stress disorder, and the other in connection 
with this claim.  Regarding post-traumatic stress disorder, 
the examiner determined that all of the criteria for the 
condition had not been met.  He commented, however, that the 
veteran's chronic depression and possible substance abuse 
seemed to be the primary issues at that time.  The examiner 
reported a diagnosis of schizoaffective disorder by history, 
moderate dysthymic disorder, and alcohol abuse.  The GAF was 
59.  

On the evaluation of her schizophrenia, the veteran reported 
that she has nightmares three times a week.  She is easily 
upset by criticism, and feels depressed and cries.  She has 
an appetite that is either too much or not enough, and she 
does not want to work or eat at times.  She indicated that 
she does not want to wash often, and that she will lie around 
the house.  She is being treated on an outpatient basis at a 
VA facility and she takes lithium carbonate, Cogentin and 
Prolixin.  She said that it helps some.  She is not married, 
but was at one time.  She lives by herself, but has been 
homeless in the past.  She supports herself by working, and 
she works full time as a hotel desk clerk forty hours a week.  
She spends her free time doing puzzles and reading, but says 
that her vision is not as good as it used to be.  She 
socializes about two times a week.  She says that she cries 
at times.  Presently, she has not had any auditory or visual 
hallucinations.  In the past, she had a drinking problem, and 
continues to drink.  She has not been through a 
detoxification program.  She also has problems with drugs, 
primarily marijuana.  

The examiner observed that the veteran was alert, 
cooperative, and somewhat disheveled in appearance.  She 
answered the questions and volunteered information.  The 
examiner did not observe any looseness of associations or 
flight of ideas, bizarre movements or tics.  Her mood was 
somewhat labile, and at times withdrawn and sullen.  At other 
times, she was more friendly and outgoing.  Her affect was 
appropriate.  There were no operative delusions, 
hallucinations, ideas of reference or suspiciousness.  She 
was oriented in all three spheres.  Her memory, remote and 
recent, was good.  Insight and judgment appeared to be 
marginal, and her intellectual capacity adequate.  The 
examiner reported a diagnosis of schizoaffective disorder, 
and a GAF of 60.  

II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Service connection is currently in effect for schizophrenia, 
and is rated as 30 percent disabling.  Since the time the 
veteran filed her claim for an increased evaluation, the 
regulations for the evaluation of psychiatric disorders were 
revised and became effective as of November 7, 1996. 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996).  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of the claim under the criteria that is to the 
veteran's advantage. Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, the veteran's schizophrenia is to be 
evaluated under 38 C.F.R. § 4.132, Code 9205, effective prior 
to November 7, 1996, as well as under 38 C.F.R. § 4.130, Code 
9205, effective as of November 7, 1996, and whichever results 
in a more favorable determination, that will be the set of 
criteria applied.  

Under the old criteria, the veteran's disability is rated 
under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
9205.  Under this code, a 30 percent rating is assigned for 
definite impairment of social and industrial adaptability.  A 
50 percent rating is assigned for considerable impairment of 
social and industrial adaptability. 

Under the new criteria, 38 C.F.R. § 4.130, Diagnostic Code 
9205, a 30 percent rating is assigned for undifferentiated 
type schizophrenia when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

In this case, the evidence does not demonstrate that an 
increased rating is warranted.  Clearly, the veteran's 
schizophrenia presents an ongoing need for psychiatric 
treatment and the use of medication.  Also, there is the 
occasional need for hospitalization in order to stabilize the 
condition following periods of stress.  In the Board's view, 
however, the overall disability picture does not reflect that 
the criteria for an increased rating is met under either the 
old or new regulations. 

With regard to the application of the old criteria, it is 
noted that in Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a precedent opinion 
dated November 9, 1993, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93 
(Nov. 9, 1993).  

As demonstrated by the available evidence, the veteran has 
been hospitalized during periods of stress, but the condition 
tends to remain stable when she continues with outpatient 
treatment and the use of medication.  Moreover, while 
statements from the veteran's co-worker and supervisor shows 
some impairment with regard to her ability to relate to 
others, her supervisor nevertheless indicated her 
satisfaction with the veteran's job performance, 
characterizing her as a valued employee and a very good 
worker.  Overall, the evidence shows that the degree of 
disability may be considered more than moderate, given the 
requirement for occasional periods of hospitalization, but it 
is not what may be characterized as rather large, given the 
veteran's satisfactory full time employment.  Therefore the 
disability may not be considered productive of considerable 
impairment as required for a 50 percent rating under the old 
criteria.  

With respect to the consideration of the new criteria, the 
Board finds that the degree of impairment shown by the 
present record is contemplated by the criteria for a 30 
percent rating.  In this regard, it is observed that the 
veteran does demonstrate the need for ongoing treatment, as 
well as an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to the her schizophrenia symptoms.  Nevertheless, 
given the statement provided by the veteran's supervisor, 
there does not appear to be a problem with the veteran's 
reliability or productivity.  Furthermore, the evidence does 
not show that the veteran exhibits the symptoms considered 
when assigning a 50 percent rating, and in particular, it is 
noted that the veteran's symptoms do not include 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; or 
retention of only highly learned material.  Under these 
circumstances, the criteria for an evaluation in excess of 30 
percent under the criteria effective after November 1996, are 
not met. 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
9205, do not provide a basis to assign an evaluation higher 
than the 30 percent rating currently in effect.  Accordingly, 
the veteran's appeal for an increased rating for 
schizophrenia is denied.  





ORDER

Entitlement to an evaluation greater than 30 percent for 
schizophrenia has not been established, and the appeal is 
denied.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 

